third party communication none date of communication not applicable office_of_chief_counsel internal_revenue_service memorandum number release date cc pa ---------- gl-116977-08 uilc date date to lisa p lafferty general attorney washington group small_business self-employed from nancy m galib senior technician reviewer branch procedure administration subject ------------------------------- this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent legend corporation a ------------------------------- corporation b ------------------------------------------ tax years amount month year -------------- mr y date ms z ------------------ ----------------- ---------------------------- ---------------------------- --------- issues what theory of liability applies when a corporation after an irs levy discontinues operations and transfers its contracts to a newly formed corporation that commences operation of the same business with the same employees equipment and customers gl-116977-08 conclusions corporation b is a successor_in_interest of corporation a facts corporation a is a puerto rico corporation that operated a ----------- business and had contracts with several corporate customers corporation a currently owes employment_tax liabilities for tax years federal tax_liens were filed with respect to the liability and the irs levied on corporation a’s accounts_receivable collecting approximately dollar_figureamount in month year after the irs levy corporation a’s corporate president mr y discontinued operations corporation a remains listed as an active corporation with the puerto rico department of state on date mr y formed a new corporation corporation b although mr y is not listed as an incorporator of corporation b mr y’s wife ms z is listed as an incorporator she was also vice president of corporation a revenue_officer --------------------- stated that mr y admitted closing corporation a due to the levy and opening corporation b in order to keep corporation a’s employees working any assets owned by corporation a are now used by corporation b corporation a’s former customers now make payments to corporation b --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------ mr y claims he is not an officer of corporation b the corporate officers of corporation b are unknown and the shareholders of both corporation a and corporation b are unknown law and analysi sec_1 alter ego sec_6321 creates a lien in favor of the united_states upon a delinquent taxpayer’s property and rights to property property ostensibly held by third parties may fall within the ambit of sec_6321 if the third party holds the property as the taxpayer’s alter ego g m leasin429_us_338 the irs may levy on all of the assets of an alter ego corporation to collect the liability of a taxpayer if the separate corporate entity is merely a sham ie it does not exist independent of its controlling shareholder and that it was established for no reasonable business_purpose or for fraudulent purposes 211_f3d_280 5th cir the alter ego doctrine generally involves piercing the corporate veil to gl-116977-08 hold a shareholder liable for the debts of a corporation or reverse piercing to hold the corporation liable for the debts of a shareholder when applying the doctrine courts look at the level of control evidenced by the actual substantial relationship of the parties william m fletcher fletcher cyclopedia of the law of corporations dollar_figure some jurisdictions have imposed alter ego liability absent a formal stock ownership relationship 888_f2d_725 11th cir holding a corporation liable for an individual’s tax_liability even though the individual was not a shareholder 672_f2d_92 d c cir court looked to control not mere paper ownership other jurisdictions have declined to apply the alter ego doctrine unless one of the ‘alter egos’ owns stock in the other bollore s a v import warehouse inc 448_f3d_317 5th cir citing 934_f2d_635 5th cir applying well established texas case law in both shades ridge and labadie the individual taxpayer controlled or dominated the alter ego entity in two separate tax collection cases the district_court for the eastern district of pennsylvania found one corporation to be another corporation’s alter ego when neither corporation was a shareholder of the other 40_fsupp2d_268 e d pa 164_br_721 e d pa in both cases the court principally applied successor liability and then stated that the successor_corporation was also liable as an alter ego in neither case however did the court disregard the corporate entity the corporation was not liable as a shareholder or because it exercised undue control rather liability was imposed because the corporation was a continuation of its predecessor_corporation in today’s child learning and ross the original and successor corporations had the same owners continuity of ownership is often a key factor in the successor liability analysis alter ego and successor liability are easily confused but distinct doctrines see 615_fsupp_364 d p r t he doctrine_of disregarding the corporate entity is distinct from the question of a successor's liability state law generally determines when a corporation is an alter ego puerto rico law recognizes the alter ego doctrine and appears to recognize its application to a corporate shareholder the puerto rico supreme court held that a corporation is the alter ego or business conduit of its stockholders when there is such unity of interest and ownership that the personalities of the corporation and the stockholders--whether natural or artificial persons--are intermingled and as a result the corporation actually is not a separate and independent entity departamento de asuntos del consumidor v alturas de florida development corp and luis acosta construction corp p r -eng p r emphasis added the corporation will be the mere alter ego of its stockholders with the benefits produced by the corporate business accruing exclusively and personally to them if it is necessary to prevent fraud or the accomplishment of an illicit purpose or to prevent an injustice or wrong id citing cruz v ramirez p r r the party seeking to pierce the gl-116977-08 corporate veil has the burden of proving that there is no adequate separation between the corporation and the stockholder and that the facts are such that acknowledging said legal personality would be tantamount to ‘sanctioning fraud promoting injustice evading a legal_obligation defeating public policy justifying inequity protecting fraud or defending crime ’ id citing srio d a c o v comunidad san josé inc d p r courts deciding whether to disregard the corporate entity are guided by the following factors the stockholder's control of corporate affairs the treatment of corporate assets as personal assets the unrestricted withdrawal of corporate capital the commingling of corporate and personal assets the inadequate structure of corporate capital the lack of corporate records the nonobservance of corporate formalities inaction of the other officers and directors failure to declare dividends the stockholder's holding himself or herself out as being personally liable for the obligations of the corporation and management of the corporation without regard to its independent existence id at n a critical consideration when evaluating whether corporation b is an alter ego of corporation a is whether sufficient stock ownership or control exists to justify application of the alter ego doctrine if neither corporation owns stock of the other or exercises control of the other then an alter ego relationship between corporation a and corporation b does not exist and an alter_ego_lien would not be appropriate if however one corporation controls the other to the extent that their separateness should be disregarded under the above factors then an alter_ego_lien would be appropriate successor liability generally a corporation that acquires the assets of another corporation is not liable for the debts of the transferor_corporation this general_rule is subject_to certain exceptions successor liability law embodied in most jurisdictions imposes liability in the following circumstances when the successor expressly assumes the liabilities when the transaction amounts to a de_facto merger when the successor is a mere continuation of the seller corporation and when the transaction is entered into fraudulently to escape liability 739_f2d_690 1st cir feliciano v valsyn s a civ no pg wl d p r successor liability is generally determined under state law 178_f3d_114 2d cir a fraudulent transaction successor liability applies in this case because the transaction at issue was entered into for the fraudulent purpose of escaping liability under puerto rican law a presumption gl-116977-08 of fraud on creditors arises when a debtor transfers property for no consideration the statute essentially states that any contract in which a debtor alienates goods for free or gratuitously may be considered fraudulent against any creditors feliciano wl at the presumption in this case arises because corporation a transferred assets to corporation b for no consideration after corporation a owed a federal tax_liability further corporation a’s acts via mr y evidence an intention to avoid creditors see id see also ed peters jewelry co v c j jewelry co f 3d 1st cir mr y incorporated corporation b shortly after the irs levied on corporation a’s receivables and has admitted starting corporation a due to the irs levy mr y was president of corporation a and signed contracts as president of corporation b his wife incorporated corporation a and corporation b corporation b operates the same business with the same employees and serves the same customers these facts militate towards a finding that the transaction was nothing but an attempt to escape liability recognition of both corporation a and corporation b would be tantamount to sanctioning the evasion of obligations fraud injustice or the defeat of public policy gonzalez v san just corp p r offic trans p r in short i f a corporation goes through a mere change in form without a significant change in substance it should not be allowed to escape liability 419_f3d_594 7th cir citing vernon v schuster n e ill b other theories of successor liability the de_facto merger and mere continuation exceptions both generally look to whether the successor_corporation shares common officers directors and shareholders with the transferor_corporation see 992_f2d_401 1st cir explosives corp f_supp pincite among other factors that may be considered are continuity of business operations management assets personnel and physical location courts may also look to the sufficiency of consideration rendered in exchange for the transferring corporation’s assets id 661_fsupp_880 e d va the de_facto and mere continuation terms are often used by courts interchangeably to refer to similar concepts milliken co v duro textiles llc n e 2d ndollar_figure mass for a transaction to constitute a de_facto merger however some courts require that the successor’s stock be transferred to the original corporation’s shareholders in exchange for the assets of the original corporation tracey by 745_fsupp_1099 ndollar_figure 1p r laws ann tit provides contracts by virtue of which the debtor alienates property for a good consideration are presumed to be executed in fraud of creditors the editors note to the english version of the statute explains that t he phrase ‘for a good consideration’ in the english of this section reads in the spanish ‘a titulo gratuito’ it appears to mean consideration founded on natural duty moral obligation affection generosity etc as distinguished from ‘valuable consideration ’ for this distinction see black's law dictionary ‘consideration’ corpus juris secundum contracts p american jurisprudence contracts sec_78 p puerto rico has not adopted the uniform fraudulent transfer act ufta or the uniform fraudulent conveyance act ufca gl-116977-08 e d pa this requirement is consonant with the purpose of a de_facto merger treating a transaction having the economic_effect of statutory merger as a statutory merger even though the transaction is cast as an asset sale fletcher supra dollar_figure the facts do not indicate that corporation b transferred stock in exchange for assets so the de_facto merger theory would not apply whether a corporation is a mere continuation turns upon factfinding inquiries into five emblematic circumstances a corporation transfers its assets the acquiring_corporation pays less than adequate_consideration for the assets the acquiring_corporation continues the divesting corporation's business both corporations share at least one common officer who was instrumental in the transfer and the divesting ‘corporation is left incapable of paying its creditors ed peters jewelry co f 3d pincite citations omitted the mere continuation theory cannot be relied upon at this point because we do not know the identity of the stockholders of either corporation or the identity of the corporate officers of corporation b continuity of ownership and management are vital considerations gonzalez p r offic trans puerto rico supreme court refused to find a merger or identity between two corporations because plaintiff did not present evidence regarding commonality of corporate ownership directors officers stockholders or operations the puerto rico supreme court has principally addressed successor liability in the context of labor law puerto rico labor relations board v asoc condominos playa azul i p r offic trans p r in order to impose liability on the successor entity substantial similarity in the management of the business and continuity in the identity of the business before and after the change is required id the successorship doctrine may apply when there is a sale or transfer of assets even without continuity of financial interest or management control id when applying successor liability in the context of labor cases puerto rican courts have looked at the following factors whether there has been a substantial continuity of business operations whether the new employer uses the same plant whether he uses the same or substantially the same work force whether he uses the same or substantially the same supervisory personnel whether the same jobs exist under substantially the same working conditions whether he uses the same machinery equipment and methods of production and whether he produces the same product rodriguez oquendo vs petrie retail inc d i p no cc-2004-900 wl p r eeoc v macmillan bloedel containers inc 503_f2d_1086 6th cir these factors are borrowed directly from the federal courts and have been collectively referred to as the substantial continuity test the test generally allows for broader liability because it does not require continuity of ownership and management federal courts initially applied the substantial continuity test in labor law successor liability cases courts have expanded its use for successor liability determinations under a limited number of federal statutes such as title vii of the civil rights act of employment discrimination puerto rico has also expanded the test to apply to discrimination cases bruno lopez v motorplan inc no re-92-37 wl gl-116977-08 p r the puerto rico supreme court has not yet expanded the test for use in other areas of the law see zayas fontanez v m j consulting inc civil no dkdp20030643 wl p r court_of_appeals declined to apply the test in a negligence action because the plaintiff was not an employee of the defendant corporation as the united_states district_court for the district of puerto rico stated t he ‘successor employer’ doctrine is a federal labor law claim that the puerto rico supreme court has engrafted to state law labor claims 193_fsupp2d_392 d p r an argument may be made that the substantial continuity factors should apply in case relying on that argument however is unnecessary because corporation b is liable under established puerto rican law as explained above you also inquired as to whether the irs must make an additional_assessment against corporation b in order to file a lien or levy against corporation b in this case successor liability holds the successor liable for the debts of the transferor_corporation the successor_corporation steps in the shoes of the transferor_corporation a pre- existing assessment exists with respect to corporation a a new assessment against corporation b is not required see 357_us_51 we note that the irs may make a transferee assessment under sec_6901 for collection of income estate_and_gift_taxes or collection of other taxes including employment_taxes if the liability arises on the liquidation of a partnership or corporation or on a reorganization within the meaning of sec_368 sec_6901 the tax_court has held that an entity may be liable as both a successor and a transferee 84_tc_387 because employment_taxes are at issue sec_6901 does not apply unless the liability was incurred on a liquidation or reorganization more facts are required to determine whether a liquidation or reorganization occurred in this case further even if sec_6901 did apply a transferee assessment is not necessary because the irs made an assessment with respect to corporation a 2we assume that a statutory merger was not undertaken in this case and thus sec_368 does not apply sec_368 provides for reorganization treatment if a transaction amounts to a mere change in identity prop_reg sec_1_368-2 provides that a transaction involving an actual or deemed transfer is a mere change only if the following four requirements are met all of the stock of the resulting corporation including stock issued before the transfer is issued in respect of stock of the transferring corporation there is no change in the ownership of the corporation in the transaction except a change that has no effect other than that of a redemption of less than all the shares of the corporation the transferring corporation completely liquidates in the transaction and the resulting corporation does not hold any property or have any_tax attributes including those specified in sec_381 immediately before the transfer the first two requirements which reflect the supreme court’s holding in 315_us_194 do not appear to be satisfied in southwest consolidated the court stated that a transaction which shifts the ownership of the proprietary interest in a corporation is hardly ‘a mere change in identity form or place of organization’ within the meaning of clause e id pincite citing former sec_112 the ownership structures of corporation a and corporation b remain unknown we do not reach a conclusion as to whether a reorganization occurred gl-116977-08 you also inquired as to whether corporation b is entitled to a collection_due_process cdp hearing if lien or levy action is commenced cdp_notice is given to the person described in sec_6321 for lien filing notices and the person described in sec_6331 for levy notices sec_6320 sec_301_6330-1 a-a2 the person described in sec_6321 and sec_6331 is the person liable to pay any_tax who neglects or refuses to pay the same corporation a failed to pay the tax_liability at issue and we assume that proper notices of lien filing and intent to levy were issued to corporation a corporation b as corporation a’s successor is not entitled to cdp lien and levy notices if corporation a previously received both notices with respect to the same unpaid tax a taxpayer is only entitled to a cdp hearing with respect to the first notice of lien filing or first pre-levy or post-levy cdp_notice with respect to an unpaid tax if the taxpayer does not request a cdp hearing following the first notification the taxpayer forgoes the right to a cdp hearing sec_301_6320-1 a-b4 b a-b2 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions 3we do not opine as to whether corporation b would be entitled to a cdp hearing if corporation a did not previously receive both cdp notices no prior lien or levy action with respect to the unpaid tax
